WEBB, Judge.
We believe the trial court erred in dismissing plaintiffs complaint against the defendant parents. A complaint should not be dismissed for failure to state a claim unless it appears beyond doubt that plaintiff could prove no set of facts in support of her claim which would entitle her to relief. Sutton v. Duke, 277 N.C. 94, 102, 176 S.E. 2d 161, 165-66 (1970). In order to prevent dismissal under G.S. 1A-1, Rule 12(b)(6), “a party must (1) give sufficient notice of the events on which the claim is based to enable the adverse party to respond and prepare for trial, and (2) ‘state enough to satisfy the substantive elements of at least some legally recognized claim. . . .’ (Citations omitted.)” Hewes v. Johnston, 61 N.C. App. 603, 604, 301 S.E. 2d 120, 121 (1983).
In the instant case, plaintiff seeks to hold the defendant parents liable for the wrongful act of their son. It has long been established that the mere fact of parenthood does not make individuals liable for the wrongful acts of their unemancipated minor children. See Moore v. Crumpton, 306 N.C. 618, 295 S.E. 2d 436 (1982). However, liability has been imposed on parents for the torts of their minor children in limited circumstances. In Langford v. Shu, 258 N.C. 135, 128 S.E. 2d 210 (1962), a parent was held liable for her participation in and consent to a practical joke played on a neighbor by her children which caused the neighbor to fall and injure herself. Our Supreme Court stated the rule of parental liability as follows:
“Apart from the parent’s own negligence, liability exists only where the tortious act is done by the child as the servant or agent of the parent, or where the act is consented to or ratified by the parent. ... ‘a parent may be liable for the consequences of failure to exercise the power of control which he has over his children, where he knows, or in the exercise of due care should have known, that injury to another is a probable consequence .... Failure to restrain the child, it is said, amounts to a sanction of or consent to his acts by the parent. . . . (A)s in all negligence cases, the issue in the last analysis is whether the parent exercised reasonable care under all the circumstances. . . .’ (Citations omitted.)”
Id. at 139, 128 S.E. 2d at 212-13. Langford and other earlier cases may be interpreted as limiting a parent’s liability for the acts of *765his child to those situations in which the parent specifically approved the act of the child or in which the child acted strictly in the capacity of servant or agent for the parent.
In Moore, supra, at 623, 295 S.E. 2d at 440, our Supreme Court, while affirming a judgment dismissing an action against the parents for an assault by their minor son, stated “[t]he correct rule is that a parent of an unemancipated child may be held liable in damages for failing to exercise reasonable control over the child’s behavior if the parent had the ability and the opportunity to control the child and knew or should have known of the necessity for exercising such control. (Citations omitted.)” We believe that under either Langford or Moore it was error to dismiss the action. Under the allegations of the complaint, the plaintiff could prove that the father ratified and consented to the tortious acts of his son by ignoring the plaintiffs pleas for help and by failing to take any action to stop the son, and that the mother acted in concert with the son by assaulting plaintiff s companion. This would be specific approval of the child’s action under Langford or failure to restrain the child’s action when they had the power to do so under Moore. In either case, the defendants would be liable.
For the reasons stated in this opinion, we reverse the judgment of the superior court.
Reversed and remanded.
Judges BECTON and EAGLES concur.